Exhibit 10(s)

TENET HEALTHCARE CORPORATION
AMENDED AND RESTATED
1995 STOCK INCENTIVE PLAN

1. Purpose Of The Plan.

           Effective upon the approval of the Company’s shareholders, this
Amended and Restated 1995 Stock Incentive Plan amends and restates, in its
entirety, the 1995 Stock Incentive Plan approved by the shareholders of the
Company on September 27, 1995.

           The purpose of the Amended and Restated 1995 Stock Incentive Plan of
Tenet Healthcare Corporation is to promote the interests of the Company and its
shareholders by strengthening the Company’s ability to attract, motivate and
retain employees, advisors and consultants of training, experience and ability,
and to provide a means to encourage stock ownership and a proprietary interest
in the Company to officers and valued employees of the Company and consultants
and advisors to the Company upon whose judgment, initiative, and efforts the
financial success and growth of the business of the Company largely depend.

2. Definitions.

           (a) “Appreciation Right” means a right to receive an amount,
representing the difference between a price per share of Common Stock assigned
on the date of grant and the Fair Market Value of a share of Common Stock on the
date of exercise of such grant, payable in cash.

           (b) “Board” means the Board of Directors of the Company.

           (c) “Business Unit” means any division, group, subsidiary or other
unit within the Company which is designated by the Committee to constitute a
Business Unit.

           (d) “Code” means the Internal Revenue Code of 1986, as amended.

           (e) “Committee” means the Compensation and Stock Option Committee of
the Board, unless the Board appoints another committee to administer the Plan.

           (f) “Common Stock” means the $0.075 par value Common Stock of the
Company.

           (g) “Company” means Tenet Healthcare Corporation, a Nevada
corporation.


 

--------------------------------------------------------------------------------

           (h) “Eligible Person” means an Employee, advisor or consultant of the
Company or any of its present or future Business Units but shall not include a
director who is not an Employee of the Company.

           (i) “Employee” means any executive officer or any employee of the
Company, or of any of its present or future Business Units.

           (j) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time or any successor statute.

           (k) “Fair Market Value” means the closing price of a share of Common
Stock on the New York Stock Exchange on the date as of which fair market value
is to be determined or the actual sale price of the shares acquired upon
exercise if the shares are sold in a same day sale, or if no sales were made on
such date, the closing price of such shares on the New York Stock Exchange on
the next preceding date on which there were such sales.

           (l) “Incentive Award” means an Option, Appreciation Right,
Performance Unit, Restricted Unit, a Section 162(m) Award or cash bonus award
granted under the Plan.

           (m) “Incentive Stock Option” means an Option intended to qualify
under Section 422 of the Code and the Treasury Regulations thereunder.

           (n) “Option” means an Incentive Stock Option or a nonqualified stock
option.

           (o) “Participant” means any Eligible Person selected to receive an
Incentive Award pursuant to Section 5.

           (p) “Plan” means the Amended and Restated 1995 Stock Incentive Plan
as set forth herein, as it may be amended from time to time.

           (q) “Performance Criteria” means one or more of the following
criteria selected by, and as further defined by, the Committee to measure
achievement of Performance Goals:

             (i) Income, either before or after income taxes, including or
excluding interest, depreciation and amortization, extraordinary items and other
material non-recurring gains or losses, discontinued operations, the cumulative
effect of changes in accounting policies and the effects of any tax law changes;


2

--------------------------------------------------------------------------------


             (ii) Return on average equity, which shall be income calculated in
accordance with paragraph (i) above, divided by the average of
stockholders’equity as of the beginning and as of the end of the applicable
period;


             (iii) Primary or fully diluted earnings per share of Common Stock,
which shall be income calculated in accordance with paragraph (i) above, divided
by the weighted average number of shares and share equivalents of Common Stock;


             (iv) Net cash provided by operating activities based upon income
calculated in accordance with paragraph (i) above; or


             (v) Quality of service and/or patient care, measured by the extent
to which pre-set quality objectives are achieved by the Company or a Business
Unit.


           (r) “Performance Goals” are the performance objectives with respect
to Performance Criteria established by the Committee for the Company or a
Business Unit for the purpose of determining whether, and the extent to which, a
Section 162(m) Award will be awarded or paid.

           (s) “Performance Unit” means a grant made under Section 8 entitling a
Participant to a payment of cash at the end of a performance period if certain
conditions as may be established by the Committee are met.

           (t) “Restricted Unit” means a grant made under Section 9 entitling a
Participant to a payment of cash at the end of a vesting period established by
the Committee equivalent in value to the Fair Market Value of a share of Common
Stock with such limits as to maximum value, if any, as may be established by the
Committee.

           (u) “Section 162(m)” means Section 162(m) of the Code and regulations
and governmental interpretations thereunder.

           (v) “Section 162(m) Award” means a Performance Unit or a Restricted
Unit meeting the requirements of Section 10.

3. Shares Of Common Stock Subject To The Plan.

           (a) Subject to the provisions of Section 3(c) and Section 12, the
aggregate number of shares of Common Stock that may be issued, transferred or
exercised pursuant to Incentive Awards under the Plan is 30,000,000 shares of
Common Stock.


3

--------------------------------------------------------------------------------

           (b) The shares of Common Stock to be delivered under the Plan will be
made available, at the discretion of the Board or the Committee, either from
authorized but unissued shares of Common Stock or from previously issued shares
of Common Stock reacquired by the Company, including shares purchased on the
open market.

           (c) If any share of Common Stock that is the subject of an Incentive
Award is not issued or transferred and ceases to be issuable or transferable for
any reason, such share of Common Stock will no longer be charged against the
limitations provided for in Section 3(a) and may again be made subject to
Incentive Awards. Shares as to which an Option has been surrendered in
connection with the exercise of a related Appreciation Right, however, will not
again be available for the grant of any further Incentive Awards. Incentive
Awards to the extent they are paid out in cash and not in Common Stock shall not
be applied against the limitations provided for in Section 3(a).

4. Administration Of The Plan.

           (a) The Plan will be administered by the Committee, which will
consist of two or more persons (i) who satisfy the requirements of a
“Non-Employee Director” for purposes of Rule 16b-3 under the Exchange Act, and
(ii) who satisfy the requirements of an “outside director” for purposes of
Section 162(m).

           (b) The Committee has and may exercise such powers and authority of
the Board as may be necessary or appropriate for the Committee to carry out its
functions as described in the Plan. The Committee has authority in its
discretion to determine the Eligible Persons to whom, and the time or times at
which, Incentive Awards may be granted and the number of shares, units, or
Appreciation Rights subject to each Incentive Award. The Committee also has
authority to interpret the Plan, to make determinations as to whether a grantee
is permanently and totally disabled, and to determine the terms and provisions
of the respective Incentive Award agreements and to make all other
determinations necessary or advisable for Plan administration. The Committee has
authority to prescribe and rescind rules and regulations relating to the Plan.
All interpretations, determinations, and actions by the Committee will be final,
conclusive, and binding upon all parties.

           (c) No member of the Board nor the Committee will be liable for any
action or determination made in good faith by the Board or the Committee with
respect to the Plan or any Incentive Award under it.


4

--------------------------------------------------------------------------------

5. Eligibility.

           (a) All Employees who have been determined by the Committee to be key
Employees and all consultants and advisors to the Company, or to any Business
Unit, present or future, that have been determined by the Committee to be key
consultants or advisors are eligible to receive Incentive Awards under the Plan;
however, only Employees who have been determined by the Committee to be key
Employees of the Company or any subsidiary corporation (within the meaning of
Section 424(f) of the Code) shall be eligible to receive Incentive Stock Options
under the Plan. The Committee has authority, in its sole discretion, to
determine and designate from time to time those Eligible Persons who are to be
granted Incentive Awards, and the type and amount of Incentive Award to be
granted. Each Incentive Award will be evidenced by a written instrument and may
include any other terms and conditions consistent with the Plan, as the
Committee may determine.

           (b) No person will be eligible for the grant of any Incentive Stock
Option who owns or would own immediately after the grant of such Option,
directly or indirectly, stock possessing more than ten percent of the total
combined voting power of all classes of stock of the Company or of any
subsidiary corporation (within the meaning of Section 424(f) of the Code). This
does not apply if, at the time such Incentive Stock Option is granted, the
Incentive Stock Option price is at least 110% of the Fair Market Value of the
Common Stock on the date of the grant. In this event, the Incentive Stock Option
by its terms is not exercisable after the expiration of five years from the date
of grant.

6. Terms And Conditions Of Stock Options.

           (a) The exercise price per share for each Option will be at least
equal to the Fair Market Value of the Common Stock on the date of grant.

           (b) Options shall vest no earlier than ratably over three years and
will not be exercisable for at least one year after being granted. Options may
be exercised as determined by the Committee, but in no event may an Option be
exercisable after 10 years from the date of grant.

           (c) Upon the exercise of an Option, the exercise price will be
payable in full in cash or, in the discretion of the Committee, by the
assignment and delivery to the Company of shares of Common Stock owned by the
optionee; or in the discretion of the Committee, by a promissory note secured by
shares of Common Stock bearing interest at a rate determined by the Committee;
or by a combination of any of the above. The exercise price may, in the
discretion of the Committee, also be paid by delivering a properly executed
exercise notice for such Option along with irrevocable instructions to a broker
to deliver promptly to the Company the amount of sale or loan proceeds necessary
to fully pay the purchase price and such other documents as the Committee may
determine. Any shares assigned and delivered to the Company in payment or
partial payment of the exercise price will be valued at the Fair Market Value on
the exercise date.


5

--------------------------------------------------------------------------------

           (d) With respect to Incentive Stock Options granted under the Plan,
the aggregate Fair Market Value (determined as of the date the Incentive Stock
Option is granted) of the number of shares with respect to which Incentive Stock
Options are exercisable for the first time by an Employee during any calendar
year (under the Plan or any other plan of the Company or a subsidiary
corporation (within the meaning of Section 424(f) of the Code)) shall not exceed
one hundred thousand dollars ($100,000) or such other limit as may be set forth
in the Code.

           (e) No fractional shares will be issued pursuant to the exercise of
an Option nor will any cash payment be made in lieu of fractional shares.

           (f) With respect to the exercise of an Option under the Plan, the
Participant may, in the discretion of the Committee, receive a replacement
Option under the Plan to purchase a number of shares of Common Stock equal to
the number of shares of Common Stock, if any, which the Participant delivered on
exercise of the Option, with a purchase price equal to the Fair Market Value on
the exercise date and with a term extending to the expiration date of the
original Option.

           (g) At the time a Participant exercises an Option (other than, in the
case of a participant who is a “covered employee” for purposes of Section 162(m)
at the time of exercise, an Option that meets the requirements of Section
162(m)), the Committee may grant a cash bonus award in such amount as the
Committee may determine. The Committee may make such a determination at the time
of grant or exercise. The cash bonus award may be subject to any condition
imposed by the Committee, including a reservation of the right to revoke a cash
bonus award at any time before it is paid.

           (h) All Incentive Stock Options shall be granted within 10 years from
the date this Plan is adopted or is approved by the shareholders, whichever is
earlier.

           (i) Incentive Stock Options by their terms shall not be transferable
by the Employee, other than by will or by laws of descent and distribution and
shall be exercisable only by an Employee during his or her lifetime.


6

--------------------------------------------------------------------------------

7. Terms And Conditions Of Appreciation Rights.

           (a) An Appreciation Right may be granted in connection with an
Option, either at the time of grant or at any time thereafter during the term of
the Option.

           (b) An Appreciation Right granted in connection with an Option will
entitle the holder, upon exercise, to surrender such Option or any portion
thereof to the extent unexercised, with respect to the number of shares as to
which such Appreciation Right is exercised, and to receive payment of an amount
computed pursuant to Section 7(d). Such Option will, to the extent and when
surrendered, cease to be exercisable.

           (c) Subject to Section 7(i), an Appreciation Right granted in
connection with an Option hereunder will be exercisable at such time or times,
and only to the extent, that a related Option is exercisable, will expire no
later than the related Option expires and will not be transferable except to the
extent that such related Option may be transferable.

           (d) Upon the exercise of an Appreciation Right granted in connection
with an Option, the holder will be entitled to receive payment of an amount
determined by multiplying:

             (i) The difference obtained by subtracting the purchase price of a
share of Common Stock specified in the related Option from the Fair Market Value
of a share of Common Stock on the date of exercise of such Appreciation Right,
by


             (ii) The number of shares as to which such Appreciation Right will
have been exercised.


           (e) An Appreciation Right may be granted without relationship to an
Option and, in such case, will be exercisable as determined by the Committee,
but in no event after 15 years from the date of grant.

           (f) An Appreciation Right granted without relationship to an Option
will entitle the holder, upon exercise of the Appreciation Right, to receive
payment of an amount determined by multiplying:

             (i) The difference obtained by subtracting the amount assigned to
the Appreciation Right by the Committee on the date of grant (which shall not be
less than the amount allowed by applicable law) from the Fair Market Value of a
share of Common Stock on the date of exercise of such Appreciation Right, by


7

--------------------------------------------------------------------------------


             (ii) The number of shares as to which such Appreciation Right will
have been exercised.


           (g) At the time of grant of an Appreciation Right, the Committee may
determine the maximum amount payable with respect to such Appreciation Right;
however, such maximum amount shall in no event be greater than the applicable
amount determined in accordance with Section 7(d) or 7(f).

           (h) Payment of the amount determined under Section 7(d) or (f) shall
be made in cash.

           (i) An Appreciation Right granted in connection with an Incentive
Stock Option may be exercised only when the market price of the Common Stock
subject to the Incentive Stock Option exceeds the purchase price of a share of
Common Stock related to the Incentive Stock Option.

8. Terms And Conditions Of Performance Units.

           Performance Units, measured in whole or in part by the value of
shares of Common Stock, the performance of the Participant, the performance of
the Company or any Business Unit or any combination thereof, may be granted
under the Plan. Such incentives shall be payable in cash and shall be subject to
such restrictions and conditions, as the Committee shall determine. At the time
of a Performance Unit grant, the Committee shall determine, in its sole
discretion, one or more performance periods and performance goals to be achieved
during the applicable performance periods as well as a target payment value for
the Performance Unit or a range of payment values. No performance period shall
exceed 10 years from the date of the grant. The performance goals applicable to
a Performance Unit grant may be subject to such later revisions as the Committee
shall deem appropriate to reflect significant unforeseen events such as changes
in laws, regulations or accounting practices, or unusual or nonrecurring items
or occurrences. At the end of the performance period, the Committee shall
determine the extent to which performance goals have been attained or a degree
of achievement between maximum and minimum levels in order to establish the
level of payment to be made, if any.

           The Committee may provide that during a performance period a
Participant shall be paid a cash amount per Performance Unit in the same amount
and at the same time as a dividend on a share of Common Stock.


8

--------------------------------------------------------------------------------

9. Terms And Conditions Of Restricted Units.

           Restricted Units may be granted under the Plan based on past, current
and potential performance. Such Units shall be subject to such restrictions and
conditions as the Committee shall determine. At the time of a Restricted Unit
grant, the Committee shall determine, in its sole discretion, the vesting period
of the Units and the maximum value of the Units. No vesting period shall exceed
10 years from the date of the grant. A Restricted Unit grant may be made subject
to such later revisions as the Committee shall deem appropriate to reflect
significant unforeseen events such as changes in laws, regulations or accounting
practices, or unusual or nonrecurring items or occurrences. At the end of the
vesting period applicable to Restricted Units granted to a Participant, a cash
amount equivalent in value to the Fair Market Value of one share of Common Stock
on the last day of the vesting period, subject to any maximum value determined
by the Committee at the time of grant, shall be paid with respect to each such
Restricted Unit to the Participant.

           During the vesting period for Restricted Units, the Committee may
provide that a Participant shall be paid with respect to each Restricted Unit,
cash amounts in the same amount and at the same time as a dividend on a share of
Common Stock.

10. Section 162(M) Awards.

           Without limiting the generality of the foregoing, any of the
Performance Units or Restricted Units referred to in Sections 8 and 9,
respectively, may be granted as awards that satisfy the additional requirements
of this Section 10 so as to qualify for exemption as “performance-based
compensation” within the meaning of Section 162(m). Any such award shall be
designated as a Section 162(m) Award at the time of grant.

           (a) Eligible Class. The eligible class of persons for Section 162(m)
Awards shall be all Eligible Persons.

           (b) Performance Goals. A Participant’s right to receive any payment
with respect to an Incentive Award designated as a Section 162(m) Award shall be
determined by the degree of achievement of a Performance Goal or Goals. The
specific Performance Goals with respect to a Section 162(m) Award must be
established by the Committee in advance of the deadlines applicable under
Section 162(m) and while the performance relating to the Performance Goals
remains substantially uncertain. Notwithstanding anything elsewhere in the Plan
to the contrary (other than Section 12(d)), as and to the extent required by
Section 162(m), the Performance Goal must state, in terms of an objective
formula or standard, the method of computing the amount of compensation payable
to the Participant if the Performance Goal is attained, and must preclude
discretion to increase the amount of compensation payable that otherwise would
be due upon attainment of the Performance Goal.


9

--------------------------------------------------------------------------------

           (c) Committee Certification. Before any Section 162(m) Award is paid
to a Participant, the Committee must certify in writing (by resolution or
otherwise) that the applicable Performance Goals and any other material terms of
the Section 162(m) Award were satisfied; provided, however, that a Section
162(m) Award may be paid without regard to the satisfaction of the applicable
Performance Goal (and the requirements of Section 162(m)) in the event of a
Change in Control as provided in Section 12(d).

           (d) Terms And Conditions Of Awards; Committee Discretion To Reduce
Awards. The Committee shall have discretion to determine the conditions,
restrictions or other limitations, in accordance with the terms of this Plan and
Section 162(m), on the payment of individual Section 162(m) Awards. To the
extent set forth in a Section 162(m) Award agreement, the Committee may reserve
the right to reduce the amount payable in accordance with any standards or on
any other basis (including the Committee’s discretion), as the Committee may
impose.

           (e) Adjustments For Material Changes. As and to the extent permitted
by Section 162(m), in the event of (i) a change in corporate capitalization, a
corporate transaction or a complete or partial corporate liquidation, or (ii)
any extraordinary gain or loss or other event that is treated for accounting
purposes as an extraordinary item under generally accepted accounting
principles, or (iii) any material change in accounting policies or practices
affecting the Company and/or the Performance Goals, then, to the extent any of
the foregoing events was not anticipated at the time the Performance Goals were
established, the Committee may make adjustments to the Performance Goals, based
solely on objective criteria, so as to neutralize the effect of the event on the
applicable Section 162(m) Award.

           (f) Interpretation. It is the intent of the Company that the Section
162(m) Awards satisfy, and be interpreted in a manner that satisfy, the
applicable requirements of Section 162(m), including the requirements for
performance-based compensation under Section 162(m)(4)(C), so that the Company’s
tax deduction for remuneration in respect of such an award for services
performed by employees of the Company who are subject to Section 162(m) is not
disallowed in whole or in part by the operation of such Code section. If any
provision of this Plan otherwise would frustrate or conflict with the intent
expressed in this Section 10, that provision, to the extent possible, shall be
interpreted and deemed amended so as to avoid such conflict. To the extent of
any remaining irreconcilable conflict with such intent, such provision shall be
deemed void as applicable to such employees with respect to whom such conflict
exists. Nothing herein shall be interpreted so as to preclude any Eligible
Person from receiving an award that is not a Section 162(m) Award.


10

--------------------------------------------------------------------------------

11. Limits On Awards.

           The maximum number of shares of Common Stock or stock units
underlying (i) Options and Appreciation Rights and/or (ii) Performance Units and
Restricted Units, that may be granted to any Eligible Person during any period
of five consecutive fiscal years of the Company, beginning with fiscal year
1996, shall not exceed an average number of 500,000 shares per year, either
individually or in the aggregate with respect to all such types of awards, with
such number of shares subject to adjustment on the same basis as provided in
Section 12. To the extent required by Section 162(m), awards subject to the
foregoing limit that are cancelled shall not again be available for grant under
this limit. The maximum dollar amount of compensation in respect of Performance
Units and Restricted Units that may be paid to any Eligible Person during any
fiscal year of the Company shall not exceed $1,500,000.

12. Adjustment Provisions.

           (a) Subject to Section 12(b), if the outstanding shares of Common
Stock of the Company are increased, decreased, or exchanged for a different
number or kind of shares or other securities, or if additional shares or new or
different shares or other securities are distributed with respect to such shares
of Common Stock or other securities, through merger, consolidation, spin off,
sale of all or substantially all the property of the Company, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other distribution with respect to such shares of Common Stock, or
other securities, an appropriate and proportionate adjustment may be made in (i)
the maximum number and kind of shares provided in Section 3, (ii) the number and
kind of shares, units, or other securities subject to the then-outstanding
Incentive Awards, and (iii) the price for each share or other unit of any other
securities subject to then-outstanding Incentive Awards without change in the
aggregate purchase price or value as to which such Incentive Awards remain
exercisable or subject to restrictions.

           (b) Despite the provisions of Section 12(a), upon dissolution or
liquidation of the Company or upon a reorganization, merger, or consolidation of
the Company with one or more corporations as a result of which the Company is
not the surviving corporation or survives as a subsidiary of another
corporation, or upon the sale of all or substantially all the property of the
Company, all Incentive Awards then outstanding under the Plan will be fully
vested and exercisable and all restrictions will immediately cease, unless
provisions are made in connection with such transaction for the continuance of
the Plan and the assumption or the substitution for such Incentive Awards of new
incentive awards covering the stock of a successor employer corporation, or a
parent or subsidiary thereof, with appropriate adjustments as to the number and
kind of shares and prices.


11

--------------------------------------------------------------------------------

           (c) Adjustments under Section 12(a) and 12(b) will be made by the
Committee, whose determination as to what adjustments will be made and the
extent thereof will be final, binding and conclusive. No fractional interest
will be issued under the Plan on account of any such adjustments.

           (d) Notwithstanding any provision herein to the contrary, in the
event a Change of Control occurs or in the event that any Person makes a filing
under Sections 13(d) or 14(d) of the Exchange Act with respect to the Company,
the Committee may, in its sole discretion, without obtaining shareholder
approval, take any one or more of the following actions with respect to all
Eligible Persons and Participants:

             (i) Accelerate the vesting dates of any outstanding Appreciation
Rights, Restricted Units or Options, accelerate the performance period of
outstanding Performance Units, or make outstanding Performance Units fully
payable;


             (ii) Determine that all or any portion of conditions associated
with any Incentive Award have been met;


             (iii) Grant a cash bonus award to any of the holders of outstanding
Options (other than, in the case of a Participant who is a covered employee, an
Option that meets the requirements of Section 162(m));


             (iv) Grant Appreciation Rights to holders of outstanding Options;


             (v) Pay cash to any or all Option holders in exchange for the
cancellation of their outstanding Options;


             (vi) Make any other adjustments or amendments to the Plan and
outstanding Incentive Awards and substitute new Incentive Awards.


           For purposes of this Section 12(d), the following definitions shall
apply:

           (A) A “Change in Control” of the Company shall have occurred when a
Person, alone or together with its Affiliates and Associates, becomes the
beneficial owner of 20% or more of the general voting power of the Company.

           (B) “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under
the Exchange Act.


12

--------------------------------------------------------------------------------

           (C) “Person” shall mean an individual, firm, corporation or other
entity or any successor to such entity, but “Person” shall not include the
Company, any subsidiary of the Company, any employee benefit plan or employee
stock plan of the Company, or any Person organized, appointed, established or
holding Voting Stock by, for or pursuant to the terms of such a plan or any
Person who acquires 20% or more of the general voting power of the Company in a
transaction or series of transactions approved prior to such transaction or
series of transactions by the Board.

           (D) “Voting Stock” shall mean shares of the Company’s capital stock
having general voting power, with “voting power” meaning the power under
ordinary circumstances (and not merely upon the happening of a contingency) to
vote in the election of directors.

13. General Provisions.

           (a) Nothing in the Plan or in any instrument executed pursuant to the
Plan will confer upon any Participant who is an Employee any right to continue
in the employ of the Company or any of its subsidiaries or affect the right of
the Company to terminate the employment of such Participant or terminate the
consulting or advisory services of any Participant at any time with or without
cause.

           (b) No shares of Common Stock will be issued or transferred pursuant
to an Incentive Award unless and until all then-applicable requirements imposed
by federal and state securities and other laws, rules and regulations and by any
regulatory agencies having jurisdiction, and by any stock exchanges upon which
the Common Stock may be listed, have been fully met. As a condition precedent to
the issuance of shares pursuant to the grant or exercise of an Incentive Award,
the Company may require the Participant to take any reasonable action to meet
such requirements.

           (c) No Participant and no beneficiary or other person claiming under
or through such Participant will have any right, title or interest in or to any
shares of Common Stock allocated or reserved under the Plan or subject to any
Incentive Award except as to such shares of Common Stock, if any, that have been
issued or transferred to such Participant.

           (d) The Company shall have the right to deduct from any settlement,
including the delivery or vesting of Incentive Awards, made under the Plan any
federal, state or local taxes of any kind required by law to be withheld with
respect to such payments or take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.
With respect to any nonqualified stock Option, the Committee may, in its
discretion, permit the Participant to satisfy, in whole or in part, any tax
withholding obligation which may arise in connection with the exercise of the
nonqualified stock Option by electing to have the Company withhold shares of
Common Stock having a Fair Market Value equal to the amount of the tax
withholding.


13

--------------------------------------------------------------------------------

           (e) No Incentive Award and no right under the Plan, contingent or
otherwise, will be transferable, assignable or subject to any encumbrances,
pledge or charge of any nature except that, under such rules and regulations as
the Company may establish pursuant to the terms of the Plan, a beneficiary may
be designated with respect to an Incentive Award in the event of death of a
Participant. If such beneficiary is the executor or administrator of the estate
of the Participant, any rights with respect to such Incentive Award may be
transferred to the person or persons or entity (including a trust) entitled
thereto.

           (f) The Company may make a loan to a Participant in connection with
the exercise of an Option in an amount not to exceed the aggregate exercise
price of the Option being exercised and the amount of any federal and state
taxes payable in connection with such exercise for the purpose of assisting such
optionee to exercise such Option. Any such loan may be secured by shares of
Common Stock or other collateral deemed adequate by the Committee and will
comply in all respects with all applicable laws and regulations. The Committee
may adopt policies regarding eligibility for such loans, the maximum amounts
thereof and any terms and conditions not specified in the Plan upon which such
loans will be made. Such loans will bear interest at a rate determined by the
Committee.

           (g) The forms of Options and Appreciation Rights granted under the
Plan may contain such other provisions as the Committee may deem advisable.

14. Amendment And Termination.

           (a) The Board will have the power, in its discretion, to amend,
suspend or terminate the Plan at any time. The Board may amend the Plan to
address administrative matters but may not, however, amend the Plan in any
material respect, including without limitation, to increase the number of shares
of Common Stock that may be issued, transferred or exercised pursuant to
Incentive Awards under the Plan or change the types or terms of Incentive Awards
that may be made under the Plan, without the approval of the shareholders of the
Company.

           (b) The Committee may, with the consent of a Participant, make such
modifications in the terms and conditions of an Incentive Award agreement as it
deems advisable.


14

--------------------------------------------------------------------------------

           (c) No amendment, suspension or termination of the Plan will, without
the consent of the Participant, alter, terminate, impair or adversely affect any
right or obligation under any Incentive Award previously granted under the Plan.

           (d) An Appreciation Right or an Option held by a person who was an
Employee at the time such Appreciation Right or Option was granted will expire
immediately if and when the Participant ceases to be an Employee, except as
follows:

             (i) If the employment of an Employee is terminated by the Company
other than for cause, for which the Company will be the sole judge, then the
Appreciation Rights and Options will expire three months thereafter unless by
their terms they expire sooner. During said period, the Appreciation Rights and
Options may be exercised in accordance with their terms, but only to the extent
exercisable on the date of termination of employment.


             (ii) If the Employee retires at normal retirement age or retires
with the consent of the Company at an earlier date or becomes permanently and
totally disabled, as determined by the Committee, while employed by the Company,
the Appreciation Rights and Options of the Employee will be exercisable and
expire in accordance with their terms.


             (iii) If an Employee dies while employed by the Company, the
Appreciation Rights and Options of the Employee will become fully exercisable as
of the date of death and will expire three years after the date of death unless
by their terms they expire sooner. If the Employee dies or becomes permanently
and totally disabled as determined by the Committee within the three months
referred to in subparagraph (i) above, the Appreciation Rights and Options will
become fully exercisable as of the date of death or such permanent disability
and will expire, in the case of death, one year after the date of such death. In
the case of permanent and total disability such Options and Appreciation Rights
will expire in accordance with their terms. If the Employee dies or becomes
permanently and totally disabled as determined by the Committee subsequent to
the time the Employee retires at normal retirement age or retires with the
consent of the Company at an earlier date, the Appreciation Rights and Options
will fully vest as of the date of death or permanent and total disability and
will expire, in the case of death, one year after the date of death. In the case
of permanent and total disability, such Appreciation Rights and Options will
expire in accordance with their terms.


15

--------------------------------------------------------------------------------

           (e) In the event a holder of Performance Units or Restricted Units
(including any such award designated as a Section 162(m) Award) ceases to be an
Employee, all such Performance Units or Restricted Units subject to restrictions
at the time his or her employment terminates will be returned to the Company
unless the Committee determines otherwise except as follows:

             (i) In the event the holder of Restricted Units ceases to be an
Employee due to death all such Restricted Units subject to restrictions at the
time his or her employment terminates will no longer be subject to said
restrictions.


             (ii) If an Employee retires at normal retirement age or retires
with the consent of the Company at an earlier date or becomes permanently and
totally disabled as determined by the Committee, all such Performance Units and
Restricted Units will continue to vest over the applicable vesting or
performance period provided that during these periods such Employee does not
engage in or assist any business that the Company, in its sole discretion,
determines to be in competition with businesses engaged in by the Company.


             (iii) In the event a holder of Performance Units ceases to be an
Employee prior to the end of a performance period applicable thereto, the
 Committee in its sole discretion shall determine whether to make any payment to
the Participant in respect of such Performance Unit and the timing of such
payment, if any.


           (f) The Committee may in its sole discretion determine, (i) with
respect to an Incentive Award, that any Participant who is on leave of absence
for any reason will be considered as still in the employ of the Company,
provided that rights to such Incentive Award during a leave of absence will be
limited to the extent to which such right was earned or vested at the
commencement of such leave of absence, or (ii) with respect to any Appreciation
Rights and Options of any Employee who is retiring at normal retirement age or
with the consent of the Company at an earlier age, or of an Employee who becomes
permanently and totally disabled as determined by the Committee that the
Appreciation Rights and/or Options of such Employee will accelerate and become
fully exercisable on a date specified by the Committee which is not later than
the effective date of such Employee’s retirement or on a date specified by the
Committee which is not later than the date that the Employee becomes permanently
and totally disabled as determined by the Committee.


16

--------------------------------------------------------------------------------

15. Effective Date Of Plan And Duration Of Plan.

           This Plan, as amended hereby, will become effective upon adoption by
the Board subject to approval by the holders of a majority of the shares which
are represented in person or by proxy and entitled to vote on the subject at the
Special Meeting of Shareholders of the Company held on January 28, 1997. Unless
previously terminated, the Plan will terminate on January 28, 2007 except with
respect to Incentive Awards then outstanding.


17

--------------------------------------------------------------------------------